Appeal of FRANKIE & TILTON, INC.Frankle & Tilton, Inc. v. CommissionerDocket No. 307.United States Board of Tax Appeals1 B.T.A. 510; 1925 BTA LEXIS 2900; January 31, 1925, decided Submitted December 27, 1924.  1925 BTA LEXIS 2900">*2900  Evidence respecting the organization and conduct of business of a corporation engaged in carrying on the business of an insurance agency held sufficient to support a finding that the corporation was during the year 1920 a personal service corporation under the provisions of the Revenue Act of 1918.  R. K. Slaughter, Esq., for the taxpayer.  J. A. Adams, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 510">*510  Before JAMES, STERNHAGEN, and TRUSSELL.  This is an appeal from a deficiency letter dated August 5, 1924, in which the Commissioner finds a deficiency for the calendar year 1920 in the sum of $1,092.20, computed under the provisions of sections 327 and 328 of the Revenue Act of 1918, and to which the Commissioner has added a 25 per cent penalty in the sum of $273.05, claiming a total deficiency in the sum of $1,365.25.  The case was argued and submitted upon an agreed statement of facts as follows: FINDINGS OF FACT.  (1) The taxpayer was organized January 1, 1920, under the law of the State of Massachusetts with 500 shares of capital stock issuedd.  (2) The capital stock of the taxpayer was owned and salaries were1925 BTA LEXIS 2900">*2901  paid to the stockholders during 1920 as follows: Shares owned.Salary.John H. Tilton100$1,650.00L. Brown Renfrew1None.Harris W. Spaulding3996,478.87Total5008,128.871 B.T.A. 510">*511  (3) John H. Tilton and Harris W. Spaulding are regularly engaged in the active conduct of the taxpayer's business and devote practically all their time thereto.  (4) The services rendered by the corporation consisted of soliciting insurance risks, writing and delivering insurance policies to the insured, assuming the responsibility of collecting the premiums from the insured, collecting the premiums and remitting them to the insurance companies, less the commission allowed.  (5) The assets and liabilities as of December 31, 1920, were as follows: ASSETS.Cash$2,448.89Office furniture2,000.00Accounts receivable18,868.53Good will48,000.00Total71,317.42LIABILITIES.Capital stock$50,000.00Accounts payable9,547.09Notes payable10,000.00Surplus1,770.33Total71,317.42(6) The total premiums on the insurance written during the year 1920 amounted to $129,487.34 and the commission earned on this business amounted1925 BTA LEXIS 2900">*2902  to $19,628.67, or approximately 15 per cent of the total premiums.  (7) The income and deductions as shown by the return are as follows: Gross sales$129,487.34Less cost of sales109,858.67$19,628.67DEDUCTIONS.Ordinary and necessary expenses4,459.40Compensation of stockholders8,128.87Debts ascertained to be worthless33.9712,622.24Net income7,006.43(8) The corporation was allowed a period of time in which to remit the insurance premiums it had assumed responsibility for.  This period was insufficient for the taxpayer to make some of the collections from the insured, whereupon the taxpayer advanced the insurance premiums.  (9) Upon the delivery of an insurance policy the taxpayer assumed responsibility for collecting the premiums from the insured.  (10) The accounts receivable and accounts payable for insurance premiums on the books of the taxpayer at the various dates are as follows: Accounts receivable.September 30$24,273.20October 3130,817.77November 3031,713.89December 3118,868.53Accounts payable.September 30$19,506.43October 3123,065.11November 3017,745.16December 319,547.091925 BTA LEXIS 2900">*2903  (11) The policies of insurance were written by Frankle & Tilton, Inc., on the personal effort, solicitation, and social and financial responsibility of J. H. Tilton and H. W. Spaulding, and the service rendered by employees was on the individual responsibility of J. H. Tilton and H. W. Spaulding.  By customary arrangement, net premiums were payable to the home office of the companies represented by Frankle & Tilton, Inc., on the 5th and 20th of the second month 1 B.T.A. 510">*512  following date of sale.  The taxpayer made a practice of using the collections from customers who had paid their premiums before they were due to be paid by the taxpayer to the home office, to advance the premiums of the policyholders whose accounts had not been collected.  (12) In addition to the capital in the business and the funds of customers who had paid in advance, the corporation borrowed money with which to remit the premiums for various delinquent customers, the amount borrowed and unpaid as of December 31, 1920, being $10,000.  This action was taken for the convenience of the company, its clients, and its bank, thereby obviating the necessity of accepting and discounting many notes receivable for deferred1925 BTA LEXIS 2900">*2904  premiums.  DECISION.  The deficiency determined by the Commissioner is disallowed.